   Case 2:19-cr-00462-MHT-SMD Document 82 Filed 06/11/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                  CRIMINAL ACTION NO.
     v.                    )                    2:19cr462-MHT
                           )                         (WO)
RICHARD O’NEIL HUGHES, JR. )

                                ORDER

    Defendant     Richard      O’Neil     Hughes     has    requested

temporary   release     to    visit     his    father’s    gravesite,

which this court has granted.           See Order (Doc. 76).           It

is ORDERED that this visit will occur on Monday, June

14, 2021.     Bernard Ross will pick Hughes up at noon,

take him to the gravesite, and ensure that he returns

to the county jail by 4:00 p.m.               It is further ORDERED

that, when released, Hughes should be dressed out and

without shackles.

    DONE, this the 11th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
